DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 6-8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 
The specification and drawings do not support an interpretation of ‘substantially contains’ that means the cavity is sized such that, using Figure 2 of the disclosure for example, the vertical fold line between insert panels 97 and 92 is located to the left of vertical edge 54 of the end panel 46 so that the gusset would fold to be entirely closed within the corner cavity.  The specification and drawings do not show or describe the relationship of these elements to such an extent that one of ordinary skill would understand that this is part of the construction.   
The specification and drawings do support an interpretation of ‘substantially contains’ that means the cavity is sized to contain most of the corner tabs, as this while some the details of the corner construction are obscured, the figures do illustrate that most of the corner tab would be within the claimed boundaries of the corner cavity.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 6-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2015/0041481 A1) in view of Genender et al. (US 2015/0284131 A1) in view of Gray (US 5,522,538) in view of Durnin (US 2006/0283926 A1) in view of Bugas et al. (US 2014/0239052 A1).
Regarding claim 1, Dean teaches a repulpable leak resistant corrugated box comprising a composite structure with a fluted medium (0022), a top paper backing liner secured to one side of said fluted medium and a bottom paper backing liner secured to the other side of said fluted medium, said box comprising a bottom panel 170 (Fig. 7), end panels 220, 230 having one 
Regarding the claimed gusset folds, Genender (abstract) teaches that it is known in the art of corrugated carton construction that that forming side walls, end walls, and the container bottom in an integral manner is known and considered to be leak proof.  Gray (Fig. 1) teaches a container blank analogous to the claimed invention that includes a bottom panel 11 integrally joined to end panel assemblies having end seconds 35-37 along a fold line that are also integrally joined to side panel assemblies 14, 33 that have reinforcing end panels and are integrally joined to the end panel assemblies by a tab member (between fold lines 38 and 12), 
Regarding the insert members, Dean teaches them being placed in and secured in the interior of said corrugated box (0029), but Dean does not elaborate further.  Durnin teaches an analogous container using insert members that attach to the inside of a similarly formed container (Fig. 1), and insert members secured to opposing side panels, each said insert member having a height which aligns with a height of said side panels (Fig. 1), each insert member defines a center section which is secured to the end panel 65 (Fig. 4 shows the glue strip locations) and the end tabs 61, 69 of said box, a corner section 13, 15 integral to each side of said center section and separated by a fold line from said insert member center section, the corner section which spans the corner of said box and a side section 21, 23 integral with each corner section separated by a fold line from said insert member corner section and configured to be secured to the corresponding side panel 55, 57.  It would have been obvious to one of 
Regarding the corrugated medium composition, Bugas teaches a method of providing a water resistant paper product that can be repulped and recycled (0004).  Bugas teaches having at least one of said paper backing liners and said fluted medium being impregnated with a hydrogenated triglyceride (0029), and at least one of the paper backing liners are coated with an emulsified copolymer mixture of styrene acrylic to provide moisture resistance and wet strength (0029 mid paragraph)  as part of the paperboard construction process.  It would have been obvious to one of ordinary skill in the art to use the corrugated board construction of Bugas with the motivation of minimizing environmental concerns while providing water resistance, as taught by Bugas (0004).
Regarding claim 6, Dean is modified to use the corrugated medium composition taught by Bugas, and Bugas teaches the hydrogenated triglyceride is a hydrogenated vegetable oil selected from a group consisting of soybean oil, peanut oil, olive oil, palm oil, coconut oil and cottonseed oil (0029, 4th sentence).
Regarding claim 7, Dean is modified to use the corrugated medium composition taught by Bugas, and Bugas teaches the hydrogenated triglyceride is an animal fat selected from a group consisting of beef tallow, pork lard, poultry grease, and fish oils (0029, 3rd sentence).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2015/0041481 A1) in view of Genender et al. (US 2015/0284131 A1) in view of Gray (US 5,522,538) in view of Durnin (US 2006/0283926 A1) in view of Bugas et al. (US 2014/0239052 A1) as applied to claim 1 above, and further in view of Churvis (US 2008/0110964 A1). 
Regarding claim 3, Dean does not teach foldable locking tabs on the cover member.  Churvis teaches an analogously formed bliss box and teaches side panel assemblies that include integral foldable cover members 16 connected to each said side panel 11-12 by a fold line and foldable locking tabs 24-25 (Fig. 1) extending from opposite ends of said cover member, each cover member foldable locking tab is adapted to be fastened to an end panel by gluing same to an outside surface of said insert member (0029, last sentence).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Dean to use the cover members of Churvis with the motivation of securing the cover closed.  
Regarding claim 10, Dean is modified to use the cover members of Churvis, and Churvis teaches one foldable cover member 16 has a greater width than the other cover member and overlaps that other cover member (shown at edge 26; Fig. 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2015/0041481 A1) in view of Genender et al. (US 2015/0284131 A1) in view of Gray (US 5,522,538) in view of Durnin (US 2006/0283926 A1) in view of Bugas et al. (US 2014/0239052 A1) as applied to claim 1 above, and further in view of Ritter (US 3,910,483).  Dean does not teach handle openings.  Ritter teaches an analogous container and teaches using handhold .

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 3,910,483) in view of Bugas et al. (US 2014/0239052 A1) in view of Churvis (US 2008/0110964 A1) in view of Quaintance (US 2006/0124716 A1).
Regarding claim 13, Ritter teaches a repulpable leak resistant corrugated food box comprising a structure with a fluted medium (col 3 lines 50-53), said box comprising a bottom panel 12 (Fig. 1), side panels assemblies integral with said bottom panel and being separated by a fold line from said bottom panel, and end panels 14 integral with said bottom panel and being separated by a fold line from said bottom panel, each said side panel assembly comprising a side panel 13, a plurality of end reinforcing panels 15 extending from opposite ends of said side panel which fold to fit inside said end panels (Fig. 2) and a cover member 22 (Fig. 4), each said end reinforcing end panel being connected to an adjacent end panel by an inwardly foldable corner tab area 16 formed by an angled cut and adjacent to each bottom corner of said outer end panel, the end panels otherwise separated from the reinforcing end panels by a cut line that does not extend to the bottom of the container, each of said end panels being secured to opposing end reinforcing  panels (col 3 lines 63-66), the end reinforcing panels and end panels span an adjacent box corner and an end section adjacent a distal side of said corner tab area, each end section being secured to a side panel of said box and foldable cover members 
Regarding the composite structure, Bugas teaches using a composite structure of corrugated board with a fluted medium, a top paper backing liner secured to one side of said fluted medium and a bottom paper backing liner secured to the other side of said fluted medium, said paper backing liners and said fluted medium being impregnated with a hydrogenated triglyceride and said paper backing liner being coated with a biodegradable plastic copolymer styrene acrylic (0029).  It would have been obvious to one of ordinary skill in the art to use the corrugated board of Bugas with the motivation of minimizing environmental concerns, as taught by Bugas (0004).
Regarding the location of the tab, Ritter does not teach angling the corner tab line into said end panel; instead angling it into the reinforcement end panel.  This is an obvious change because it is merely mirroring the tab structure about the fold line between the types of end panel producing with no change in function, and it has been held that a mere reversal of parts is an obvious modification (MPEP 2144.04 section VI, A), In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).

Regarding the crushed area, Quaintance teaches a gusseted container and teaches crushing the gusset panels 25’, 26’, 27’, 28’ (Fig. 14) to remove natural springiness of the material, resulting in the panels remaining more securely in their folded positions (0040).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Ritter to use crushed gussets for that purpose.
Regarding claim 15, modified Ritter employs the cover of Churvis, and Churvis teaches one foldable cover member 16 has a greater width than the other cover member and overlaps said other cover member (shown at edge 26; Fig. 1).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 3,910,483) in view of Bugas et al. (US 2014/0239052 A1) in view of Churvis (US 2008/0110964 A1) in view of Quaintance (US 2006/0124716 A1) as applied to claim 13 above, and further in view of Gulliver et al (US 5,402,931).  
Regarding claim 16, modified Ritter does not teach the corner tab area is formed by the extension of the fold line between the side panel and the bottom panel into the end panel and 
Regarding claim 17, modified Ritter discloses the claimed invention except for dimensions, specifically the tab cut being a distance ranging from about 14 inch to about 1 3/8 inches from said bottom panel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use this dimension, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 3,910,483) in view of Bugas et al. (US 2014/0239052 A1) in view of Churvis (US 2008/0110964 A1) in view of Quaintance (US 2006/0124716 A1) as applied to claim 13 above, and further in view of Bugas’372 (US 2017/0166382 A1).
Regarding claim 18, Ritter does not teach the end reinforcing panel fold lines being parallel to and offset by an offset distance from the end panel fold line where the offset distance is a function of the crushed corner tab area thickness.  Bugas’372 teaches an .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 3,910,483) in view of Bugas et al. (US 2014/0239052 A1) in view of Churvis (US 2008/0110964 A1) in view of Quaintance (US 2006/0124716 A1) in view of Bugas’372 (US 2017/0166382 A1) as applied to claim 18 above, and further in view of Genender et al. (US 2015/0284131 A1).  Modified Ritter does not teach cutouts in the end reinforcing panels that align with the hand aperture of the end panel, instead teaching flaps 17 that move to accommodate a hand reaching into the aperture (Fig. 2).  Genender teaches an analogous gusseted container and teaches using cutouts that align with the hand openings.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Ritter to use cutouts instead of flaps with the motivation of design preference as it constitutes a simple substation to a known alternative that provides the same function.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 3,910,483) in view of Bugas et al. (US 2014/0239052 A1) in view of Churvis (US 2008/0110964 A1) in view of Quaintance (US 2006/0124716 A1) as applied to claim 13 above, and further in view of Genender et al. (US 2015/0284131 A1).  Modified Ritter teaches the claimed invention except Ritter does not teach cutouts in the end reinforcing panels that align with the hand aperture of the end panel, instead teaching flaps 17 that move to accommodate a hand reaching into the aperture (Fig. 2).  Genender teaches an analogous gusseted container and teaches using cutouts that align with the hand openings.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Ritter to use cutouts instead of flaps with the motivation of design preference as it constitutes a simple substation to a known alternative that provides the same function.

Response to Arguments
The rejections under 35 U.S.C. 112 are withdrawn.
Applicant’s arguments, see Remarks pgs. 9-11, filed 09/07/2021, with respect to claims 1, 3, 6-8, and 10 have been fully considered but they are not persuasive. Applicant amends the claim to the corner tabs contained in corner cavities and cites Figures for support.  The examiner understands this amendment is directed at the idea where the corner cavity is dimensioned to be at least as large as the corner gusset, such that corner gusset extends into the corner cavity instead of being folded up into against the end wall panels as is the case in the rejection of record.  The disclosed structure (Fig. 6) shows the end members and end tabs have projecting portions around a recessed gusset structure that could potentially allow the end tabs 
Applicant's arguments filed 09/07/2021 with respect to claims 13, 15-19, and 21 have been fully considered but they are not persuasive. Applicant adds new limitation and argues one of ordinary skill would not find it obvious to modify to apply Quaintance to secured panels because Quaintance teaches unsecured panels.  The examiner disagrees.  Quaintance teaches crushing the panels reduces the tendency for the panels to spring back to their unfolded positions.  One of ordinary skill in the art would understand the benefits are not exclusive to unsecured panels, as the panels will not resist the folding and gluing operations.  Panels that .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other bliss boxes having analogous hollow corner construction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734